DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-16 is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/11/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

There should be a clear recitation of interrelated structure in order to provide a complete and operable beamforming integrated circuit (system). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over “Franson” (US 2021/0005977)
Claims 1 and 9: Franson discloses a phased antenna array system, comprising: 
a beamforming integrated circuit 160 (Fig. 2B reproduced below) disposed on a substrate 155, the beamforming integrated circuit including a plurality of radio frequency (RF) signal ports; and 
a plurality of beamforming elements 120 disposed on the substrate in communication with the beamforming integrated circuit, wherein one or more of the plurality of RF signal ports comprises an RF signal pad 162s disposed between an edge E of the integrated circuit 160 and an internal RF ground pad 162g (encircled pad right of 162s).


    PNG
    media_image1.png
    615
    970
    media_image1.png
    Greyscale


Claims 2 and 10: Franson discloses wherein the RF signal pad 162s (Fig. 2B above) and the internal RF ground pad 162g of the RF signal port are oriented perpendicular with respect to the (vertical) edge E of the integrated circuit (see Fig. 2B reproduced above, where said ports are horizontal).

Claims 3 and 11: Franson discloses wherein the RF signal pad 162s has a first (bottom) side disposed adjacent to the edge of the integrated circuit and an opposing second (top) side that is adjacent to the internal RF ground pad 162g.

Claims 4 and 12: Franson discloses wherein the RF signal pad 162s is electrically connected to an RF signal interface Vs of the substrate 155 and the internal RF ground pad 162g is electrically connected to an RF ground interface Vg of the substrate to form a ground-signal (GS) transition between the beamforming integrated circuit and the substrate (see Fig. 2B) that generates an electromagnetic field 

Claims 5 and 13: Franson discloses wherein the plurality of RF signal ports comprises at least one RF common port 162s (Fig. 2B) for connecting to RF circuitry Vs disposed on the substrate and at least one RF antenna port Ps for connecting to at least one of the beamforming elements 120 disposed on the substrate (using 110).

Claims 6 and 14: Franson discloses wherein the at least one RF common port 162s (Fig. 2B) and the at least one RF antenna port Ps are separated by at least four pad locations (Pg, Pg, 162g, 162g) on the integrated circuit 160.

Claims 7 and 15: Franson discloses wherein the at least one RF antenna port Ps (Fig. 2B) comprises a plurality of RF antenna ports (Fig. 1 shows an array of Fig. 2B) separated by at least one pad location Pg on the integrated circuit.

Claims 8 and 16: As best understood, Franson discloses wherein each RF antenna port comprises an RF signal pad Ps  disposed between an edge E (Fig. 2B reproduced above) of the integrated circuit 160 and an internal RF ground pad 162g, and wherein the RF antenna ports are disposed on first and second .

Claims 1-3, 5-7, 9-11 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over IDS document “Madsen” (US 2018/0287266).
Claims 1 and 9: Madsen discloses a phased antenna array system 10A (Fig. 6), comprising: 
a beamforming integrated circuit 14 disposed on a substrate 16 [¶ 52], the beamforming integrated circuit including a plurality of radio frequency (RF) signal ports ([¶ 95]: “RF group”); and 
a plurality of beamforming elements 18 (Figs. 5-6) disposed on the substrate 16 in communication with the beamforming integrated circuit ([¶ 52], [¶ 69]), 

    PNG
    media_image2.png
    649
    704
    media_image2.png
    Greyscale

wherein one or more of the plurality of RF signal ports comprises an RF signal pad (RF1, RF2, RF3, RF4; Fig. 13 reproduced above, [¶ 95]; 115B in Fig. 14) disposed between an edge E of the integrated circuit 14 and an internal RF ground pad (“ground” in Fig. 13, 115A in Fig. 14; [¶ 11]).


    PNG
    media_image3.png
    662
    795
    media_image3.png
    Greyscale


Claims 3 and 11: Madsen discloses wherein the RF signal pad 115B (Fig. 14 reproduced above) has a first side A adjacent to the edge E of the integrated circuit 14 and an opposing second side B that is adjacent to the internal RF ground pad 115A.

Claims 5 and 13: Madsen discloses wherein the plurality of RF signal ports comprises at least one RF common port 26 (Fig. 7) for connecting to RF circuitry 29 (Fig. 10A) disposed on the substrate 16 and at least one RF antenna port for connecting to at least one of the beamforming elements 18 disposed on the substrate [¶ 75].



Claims 7 and 15: Madsen discloses wherein the at least one RF antenna port comprises a plurality of RF antenna ports RF1-RF4 (Fig. 13) separated by at least one pad location (“Ground”) on the integrated circuit 14.



Claims 1 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over “Lohoefener” (US 2015/0234035).
Claims 1 and 9: Lohoefener discloses a phased antenna array system, comprising: 
a beamforming integrated circuit 18 (Fig. 2) disposed on a substrate 12 [¶ 21], the beamforming integrated circuit including a plurality of radio frequency (RF) signal ports (coupled to 50 and 52, see Figs. 1 and 3); and 
a plurality of beamforming elements 20 disposed on the substrate in communication with the beamforming integrated circuit [¶ 22], 
wherein one or more of the plurality of RF signal ports comprises an RF signal pad 44 [¶ 38] disposed between an edge E (Fig. 3 reproduced below) of the integrated circuit 18 and an internal RF ground pad G (66 in Fig. 2; see also [¶ 39]). 

    PNG
    media_image4.png
    646
    921
    media_image4.png
    Greyscale


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ikata (US 6380823)
Jain (US 2018/0115356)
Chen (US 2012/0313219)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASAN ISLAM whose telephone number is (571)270-1719.  The examiner can normally be reached on Mon-Fri 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HASAN ISLAM/Primary Examiner, Art Unit 2845